DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 29 November 2021 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/02/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Objections
Claims 10-20 are objected to because of the following informalities:  Dependent claims 10-20 should be amended from “a transparent conducting film” to “the transparent conducting film” in the preamble for reference consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 14-18 recites “a groove” in line 2; however, a groove has already been recited in the parent claim 9.  It is unclear whether the groove in the dependent claims is the same one as the groove in the parent or a different one.
Claim 19 recites “the metal nanowire has an average length […] and an average diameter” in line 2.  This limitation is unclear since the average limitation implies a multitude of nanowires which is inconsistent with the claimed singular nanowire.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KODAMA in view of Goto (a translation is provided and referenced from hereon).
	Claims 9 and 14-18: KODAMA discloses a process of making a transparent conductive film on a transparent substrate via preparing a coating composition/ink comprising silver nanowires and a binder and coating the substrate via bar coating (abs, claims 8-19, ¶12-20, 42, 59 and examples). The KODAMA reference discloses the claimed invention but does not explicitly disclose the feature of the groove in the bar coating component.  It is noted that the KODAMA reference discloses applying the conductive ink onto a substrate via bar coating and the claim(s) call(s) for a grooved coating bar.  In an analogous art, the Goto reference discloses employing grooved bars to coat a composition with metallic particles and a binder onto a polymeric substrate (pp 3-6). In particular, Goto discloses optimizing the groove with 2A<H and 14 ≤ P/A ≤ 36 – thus meeting the claimed P/H range - to gain the benefit of a stable and good coating without any clogging (pp 3). One of ordinary skill in the art would have recognized that applying the known technique of Goto to the teachings of KODAMA would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhanced stability and clogging prevention.
Claims 10-13: The KODAMA and Goto references disclose the claimed invention but do not explicitly disclose the claimed experimental variables such as the friction and coating velocity. Given that the KODAMA and Goto reference discloses a similar coating method employing a similar coating composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the application speed and selecting the type of bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  In particular, it is noted that Goto is cognizant of the claimed experimental variables by the motivation to optimize the production speed and the friction/hardness of the bar (pp 4 and 12).
Claim 19: KODAMA and Goto disclose silver nanowires with D=50 nm and L=10 microns (KODAMA: ¶19 and claims 15 & Goto: pp 5).
Claim 20: KODAMA and Goto disclose a viscosity of 1-100 mPa.s such as 10 (KODAMA: abs, ¶58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764